 In the Matter of AUTOMATICINSTRUMENTCOMPANYandUNITEDELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA, C. I.O.Case No. 7-R-1925.-Decided April11, 1945Messrs.Stephen F. Dunn,and H. E.Atchison,of Grand Rapids,Mich.,for the Company.Mr. David Mates,of Detroit, Mich.,andMr. Neil M. McCormick,ofGrand Rapids,Mich.,for the Union.Mr. Stanley B. Korengold,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio and MachineWorkers of America, C. I. 0., herein called the Union, alleging thata question affecting commerce had arisen concerning the representationof employees of Automatic Instrument Company, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Sylvester J. Pheney, TrialExaminer.Said hearing was held at Grand Rapids, Michigan, onMarch 1, 1945.The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAutomatic Instrument Company, a Michigan corporation with itsprincipal plant located in Grand Rapids, Michigan, is engaged inthe manufacture of aviation instruments, precision aircraft controlsand parts, precision locks, automatic relays and variable air condens-61 N. L.R. B., No. 65.495 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDers.The Company is engaged almost 100 percent in war work.Thevalue of war materials purchased per month approximates $15,000to $20,000, of which 60 percent is purchased outside the State ofMichigan and shipped to the Company's plant from points outside theState of Michigan.The value of finished products approximates$75,000 to $80,000 per month, 75 percent of which is shipped to pointsoutside the State of Michigan.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnitedElectrical,Radio and ; MachineWorkers, of America,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated November 25, 1944, the Union informed the Com-pany that it represented a majority of the Company's productionemployees and requested recognition as their bargaining representa-tive.The Company refused such recognition and referred the Unionto the National Labor Relations Board.The Mechanical Specialties Union, herein called the Independent,and the Company entered into a collective bargaining contract onJune 15, 1944, effective to January 1, 1945, and providing for auto-matic renewal in the absence of 30 days' notice of termination. InNovember 1944, the members of the Independent, by unanimous voteof those present at a meeting, elected to dissolve the Independentand to affiliate with the Union.On November 28, 1944, the Companywas informed of the dissolution by a letter signed by the officers ofthe Independent.The Company does not claim that the Indepen-dent's contract constitutes a bar to this proceeding 1A statement of the Board's Field Examiner, introduced into evidenceat the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerning1It is obvious that the contract cannot operate as a bar to an election at this time, sincethere is no evidence of the Independent's continued existence as a functioning organizationand since,in any event,the letter received by the Company on November 28, 1944,evincedan intention to terminate the contract.SeeMatter of Rockland Light and Power Company,49 N. L. R B. 1398;Matter ofNational Copper and Smelting CompanyandInternational Union of Mine,Mill and SmelterWorkers, Local 735, C. 1.0., 58 N. L. R. B. 1636'The Field Examiner reported that;of 122,employees in the,unit petitioned for, the Unionsubmitted 78 application for membership cards.An examination thereof indicated 73 ofthe 78 cards checked with names on the pay-roll list of the employer-Fifty-nine cardswere dated November 1944; 11,December 1944, 3 were undated. AUTOMATIC INSTRUMENT COMPANY497the representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with a stipulation of the parties,that all production and maintenance employees, including the assistantforemen,3 but excluding toolroom employees, office and clericalemployees, and supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Automatic In-strument Company, Grand Rapids, Michigan, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in9The parties agreed, and «e find, that the assistant foremen do not possess supervisoryauthority within the Board's customary definition thereof.Matter of Douglas AircraftCompany, Inc,50 N. L. R. B. 784. 498DECISIONSOF NATIONALLABOR RELATIONS BOARDthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by United Electrical, Radio andMachine Workers of America, C. I. 0., for the purposes of collectivebargaining.CHAIRMAN MILLIs took no part in the consideration of the aboveDecision and Direction of Election.